DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over BHOGAL et al. (2003/0132948 A1) in view of EDWIN et al. (2015/0278986 A1).
RE claim 1, Bhogal teaches a display system comprising:
(a)
a first display device;

Fig. 1, monitor (110) [0018] or Fig. 3, monitor (305) [0022].
(b)
a second display device communicably connected to the first display device, wherein

Fig. 1, monitor (120) [0018] of Fig. 3, monitors (370, 380, 390) [0026]. As shown in Fig. 3, video signals (362, 364, 366) are sent to monitors (370, 380, 390) originated from monitor (305). It is implied that monitor (305) is communicably connected to monitors (370, 380, 390) in order to display the images (374, 384, 394).
the first display device includes:

(c)
a first display that displays an image; and


Fig. 1, image (114) [0018]

(d)
an operator that accepts a touch operation to the first display,


Bhogal fails to disclose a touch operation. Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024].

(e)
the second display device includes a second display that displays an image,


Fig. 1, image (124) displayed on monitor (120) [0018]
(f)
when one part of a display image displayed on the first display is designated by the touch operation, the second display displays an extracted image; and 

Bhogal fails to disclose a touch operation. Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018].
(g)
the extracted image is an image obtained by extracting, from the display image, a partial image including a portion designated by the touch operation in the display image.

As shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018].
Bhogal teaches selecting a portion of the first image with an input device [0024] however do not mention a touch operation. Edwin teaches a touch operation for cropping. As shown in Fig. 2, image (111) may be exposed for editing within a user interface [0031]. The user interface may provide functionality operable to perform various image editing operation upon the image. The user interface may be configured to support touch interaction in addition to or in lieu of input via  touch operation) may cause positioning of a crop frame (206) within the image [0032]. 



RE claim 2, Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. As shown in Fig. 1, the selected portion (116) is a rectangle (said a frame part of the partial image is formed in a rectangular shape).

RE claim 3, Bhogal teaches where
(a)
the extracted image is generated by enlarging the partial image, and

Bhogal teaches the user selects portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018]. With further reference to Fig. 2, the selected portion (216) can also be blown up as image (224) to substantially fill the display element (222) of the second monitor (220) [0020].
(b)
size of the extracted image is determined on the basis of size of the partial image and resolution of the second display.

Bhogal teaches the size of image (224) is different than that of the image of portion (216) not merely due to any difference in the sizes of display element (212, 222) [0021]. In further view of Edwin, Edwin teaches filling an image after being cropped [0031-0033] to preserve different image attributes such as resolution [0057].


RE claim 4, Bhogal teaches wherein
the first display device further includes:
(a)
a specifier that specifies a partial image position that is an area where the partial image is located on the display image, and 

With reference to Fig. 3, converter (355) is operable to receive selection data (344) from computer system (310), that is, data identifying at least a first portion of the image (309). The selection data is generated by the program (337) running on the computer system (310), responsive to a user input selecting a first image portion for displaying as another image [0023]. The selected portion can be a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with pointing device (330) [0024]. 
(b)
an extracted image position that is an area where the extracted image is located on the second display;

The program (337) includes in selection data (344), which it communicates to converter (355), information about the selected coordinates [0024]. Additionally, in the case where the user has selected a re-sizable application window of image (309), such as window (311), program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344), and the converter re-scales the information in video signal (362) for image (374) so that the image (374) fills the same relative portion of the display element (372) on the second monitor (370), e.g., substantially the entire portion of display element (372) [0025].
(c)
a communicator that transmits partial image position information indicating the partial image position and extracted image position information indicating the extracted image position, and

Program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344) [0025]
the second display device further includes:
(d)
a receiver that receives the partial image position information and the extracted image position information transmitted from the communicator;

Bhogal teaches receiving the visual information for image (309) from video signal (342), and selection data (344) defining the selected portions of image (309), the converter (355) is operable to generate second ( and third and fourth) information for generating second (and third and fourth) images (374, 
(e)
a creator that creates the extracted image on the basis of the partial image position information; and 

The converter (355) is operable to generate second ( and third and fourth) information for generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].
(f)
a controller that displays the extracted image on the second display such that the extracted image is displayed at the extracted image position.

Generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].


RE claim 5, Bhogal teaches wherein
the first display device further includes:
(a)
a specifier that specifies a partial image position that is a location where the partial image is located on the display image, and 

With reference to Fig. 3, converter (355) is operable to receive selection data (344) from computer system (310), that is, data identifying at least a first portion of the image (309). The selection data is generated by the program (337) running on the computer system (310), responsive to a user input selecting a first image portion for displaying as another image [0023]. The selected portion can be a fixed portion of the first image (309) by specifying 
(b)
an extracted image position that is an area where the extracted image is located on the second display;

The program (337) includes in selection data (344), which it communicates to converter (355), information about the selected coordinates [0024]. Additionally, in the case where the user has selected a re-sizable application window of image (309), such as window (311), program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344), and the converter re-scales the information in video signal (362) for image (374) so that the image (374) fills the same relative portion of the display element (372) on the second monitor (370), e.g., substantially the entire portion of display element (372) [0025].
(c)
a creator that creates the extracted image on the basis of the partial image position specified by the specifier; and

Bhogal teaches receiving the visual information for image (309) from video signal (342), and selection data (344) defining the selected portions of image (309), the converter (355) is operable to generate second ( and third and fourth) information for generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].
(d)
a communicator that transmits information indicating the extracted image and information indicating the extracted image position, and

Program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344) [0025]
the second display device further includes:
(e)
a receiver that receives information indicating the extracted image and information indicating the extracted image position transmitted from the communicator; and ;

Bhogal teaches receiving the visual information for image (309) from video signal (342), and selection data (344) defining the selected portions of image (309), the converter (355) is operable to generate second ( and third and fourth) information for generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].
(f)
a controller that displays the extracted image on the second display such that the extracted image is displayed at the extracted image position.

Generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].


RE claim 6, Bhogal teaches the display system, wherein
the partial image includes:
(a)
a first partial image; and  

With reference to Fig. 3, converter (355) is operable to receive selection data (344) from computer system (310), that is, data identifying at least a first first partial image).
(b)
a second partial image which is a portion different from the first partial image of the display image displayed on the first display, and

As shown in Fig. 3, the user can select multiple portions of image (309) as shown with windows (311-314) to be displayed on secondary monitors (370, 380, 390) [0026-0027]. Thus, window (312) can be considered the second portion (said second partial image which is different from first).
the extracted image includes:
(c)
a first extracted image which is an image obtained by extracting the first partial image from the display image, and 

As shown in Fig. 3, selected portion (311) has been extracted, as taught in the rationale of claims 4-5, and is displayed on monitor (370) as image (374) [0025-0027].
(d)
a second extracted image which is an image obtained by extracting the second partial image from the display image.

As shown in Fig. 3, selected portion (312) has been extracted, as taught in the rationale of claims 4-5, and is displayed on monitor (380) as image (384) [0025-0027].


RE claim 9, Bhogal teaches a display system communicably connected to a display device including 
Fig. 1, monitor (120) [0018] of Fig. 3, monitors (370, 380, 390) [0026]. As shown in Fig. 3, video signals (362, 364, 366) are sent to monitors (370, 380, 390) originated from monitor (305). It is implied that monitor (305) is communicably connected to monitors (370, 380, 390) in order to display the images (374, 384, 394).
(a)
a first display device;

Fig. 1, monitor (110) [0018] or Fig. 3, monitor (305) [0022].
(b)
the display device comprising a second display that displays an image,

Fig. 1, monitor (120), image (124) [0018] of Fig. 3, monitors (370, 380, 390), images (374, 384, 394) [0026]. 
(c)
when one part of the display image displayed on the first display is designated by a touch operation to the first display, the second display displays an extracted image.

Bhogal fails to disclose a touch operation. Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the 
(d)
the extracted image is an image obtained by extracting, from the display image, a partial image including a portion designated by the touch operation in the display image.

Bhogal fails to disclose a touch operation. Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018].
Bhogal teaches selecting a portion of the first image with an input device [0024] however do not mention a touch operation. Edwin teaches a touch operation for cropping. As shown in Fig. 2, image (111) may be exposed for editing within a user interface [0031]. The user interface may provide functionality operable to perform various image editing operation upon the image. The user interface may be configured to support touch interaction in addition to or in lieu of input via  mouse [0031]. The interaction (204) by a user (said touch operation) may cause positioning of a crop frame (206) within the image [0032]. 
     It would have been obvious before the effective filing date of the claimed invention to include a touch input as taught by Edwin, as an input operator of Bhogal. Bhogal teaches the monitors (305) can be a variety of different type 


RE claim 10, Bhogal teaches a display method using 
(a)
a first display device;

Fig. 1, monitor (110) [0018] or Fig. 3, monitor (305) [0022].
(b)
a second display device communicably connected to the first display device,

Fig. 1, monitor (120) [0018] of Fig. 3, monitors (370, 380, 390) [0026]. As shown in Fig. 3, video signals (362, 364, 366) are sent to monitors (370, 380, 390) originated from monitor (305). It is implied that monitor (305) is communicably connected to monitors (370, 380, 390) in order to display the images (374, 384, 394).
(c)
displaying a display image on a first display included in the first display device;

Fig. 1, image (114) [0018]
(d)
designating one part of the display image by a touch operation to the first display; and

Bhogal fails to disclose a touch operation. Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the 
(d)
displaying an extracted image on a second display included in the second display device, wherein 

Fig. 1, image (124) displayed on monitor (120) [0018]
(e)
the extracted image is an image obtained by extracting, from the display image, a partial image including a portion designated by the touch operation in the display image.

Bhogal fails to disclose a touch operation. Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018].
Bhogal teaches selecting a portion of the first image with an input device [0024] however do not mention a touch operation. Edwin teaches a touch operation for cropping. As shown in Fig. 2, image (111) may be exposed for editing within a user interface [0031]. The user interface may provide functionality operable to perform various image editing operation upon the image. The user interface may be configured to support touch interaction in addition to or in lieu of input via  mouse [0031]. The interaction (204) by a user (said touch operation) may cause positioning of a crop frame (206) within the image [0032]. 
.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BHOGAL et al. (2003/0132948 A1) in view of EDWIN et al. (2015/0278986 A1) as applied to claim 1, and in further view of KRUPNIK et al. (2013/0109915 A1).

RE claim 7, Bhogal teaches the user can select multiple portions of image (309) as shown with windows (311-314) to be displayed on secondary monitors (370, 380, 390) [Fig. 3, 0026-0027]. However Bhogal fails to disclose the layout in which the multiple portions can be displayed together.
	Krupnik teaches detecting abnormalities in images [0026] an cropping the image to contain only the abnormality [0027] by editing unit (28) [0058]. As shown in Fig. 2A, the polyp detector may indicate multiple polyps [0070]. Image portions (211, 212) may be extracted, cropped and resized by layout unit (28) [0071]. A layout unit (28) may determine the arrangement of image portions selected by editing filter (22) on the display (18) [0062]. They are further displayed in a grid or an array [0023].
It would have been obvious before the effective filing date of the claimed invention to display the plurality of selected portions of Bhogal on the same display rather than separate displays, as taught by Krupnik, in order to condense the view for a user. By different positions. Applicant has not disclosed that displaying the images side by side in a first direction provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with the grid layout of Krupnik because as disclosed above, displaying the selected portions together in the grid or array allows for easier or quicker detection of abnormal tissue. Such review method may save the viewing physician time, while enabling a reliable diagnosis with increased probability of finding a pathological suspicious or abnormal image [Krupnik: 0023]. Therefore, it would have been obvious to one of ordinary skill in this art to modify Bhogal in view of Edwin and Krupnik to obtain the invention as specified in claim 7.

RE claim 8, Bhogal teaches the user can select multiple portions of image (309) as shown with windows (311-314) to be displayed on secondary monitors (370, 380, 390) [Fig. 3, 0026-0027]. However Bhogal fails to disclose the layout in which the multiple portions can be displayed together.

It would have been obvious before the effective filing date of the claimed invention to display the plurality of selected portions of Bhogal on the same display rather than separate displays, as taught by Krupnik, in order to condense the view for a user. By displaying the selected portions together in the grid or array, it allows for easier or quicker detection of abnormal tissue. Such review method may save the viewing physician time, while enabling a reliable diagnosis with increased probability of finding a pathological suspicious or abnormal image [Krupnik: 0023]. Furthermore, it would have been obvious before the effective filing date of the claimed invention to modify the combined invention of Bhogal in view of Edwin and Krupnik to display the selected portions side by side along a first direction. As shown in Fig. 2A of Krupnik, the suspected polyps are located in an overlapping location (said same positions). Applicant has not disclosed that displaying the images side by side in a first direction provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with the grid layout of Krupnik because as disclosed above, displaying the selected portions together in the grid or array allows for easier or quicker detection of abnormal tissue. Such review method may save the viewing physician time, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
10 September 2021